Citation Nr: 1420132	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  10-40 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to service connection for diabetes, to include as secondary to herbicide exposure.

5.  Entitlement to service connection for a liver transplant, to include as secondary to hepatitis C.

6.  Entitlement to service connection for hypertension, to include as secondary to a service connected disability.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to September 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The claims of entitlement to service connection for hepatitis C and diabetes were denied in an April 2002 rating decision which the Veteran did not appeal.  Consequently, the decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2013).  However, at the time of the prior rating decision, the RO did not have all of the Veteran's service records.  Additional relevant service treatment and personnel records were associated with the claims file following the April 2002 rating decision.  Accordingly, the Board will reconsider the Veteran's claims as ones for service connection rather than petitions to reopen a previously denied claim.  See 38 C.F.R. § 3.156(c) (2013).

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The competent evidence of record does not indicate the Veteran has a right ear hearing loss disability for VA purposes.

2.  The preponderance of the evidence is against a finding that a left ear hearing loss disability is due to any incident of active duty service.

3.  The preponderance of the evidence is against a finding that tinnitus is due to any incident of active duty service.

4.  The preponderance of the evidence is against a finding that hepatitis C is due to any incident of active duty service.

5.  The preponderance of the evidence is against a finding that a liver transplant is due to any incident of active duty service.

6.  Resolving reasonable doubt in favor of the Veteran, he had service in Vietnam in July 1974; he has current diagnosis of diabetes.  


CONCLUSIONS OF LAW

1.  The Veteran's bilateral hearing loss was not incurred or aggravated in service, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013).

2.  The criteria for the establishment of service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

3.  The criteria for the establishment of service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

4.  The criteria for the establishment of service connection for a liver transplant have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).

5.  Resolving reasonable doubt in favor of the Veteran, the Veteran has diabetes mellitus that is presumed to have been the result of disease or injury incurred in service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in a letter prior to the initial adjudication of his claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  

The Veteran was afforded an audiological VA medical examination in April 2010.  This opinion was rendered by a medical professional following a thorough examination and interview of the Veteran and review of the claims file.  The examiner obtained an accurate history.  The examiner provided a detailed conclusion for the opinions that were reached.  Therefore, the Board finds that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

A VA examination was not provided in conjunction with the Veteran's claims for hepatitis and a liver transplant, and, as discussed below, the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4).  In the present case, there is no competent evidence of record to support a finding that the Veteran's claimed disorders are related to service.  The Veteran himself has provided statements that his hepatitis C and liver transplant are related to service, and although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, determining the etiology of hepatitis C and a liver transplant, these falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Waters v. Shinseki, 601 F.3d 1274, 1279 (Fed. Cir. 2010) (the Veteran's conclusory lay statement is insufficient to trigger VA's duty to provide an examination with an opinion).  The Veteran has not satisfied all the elements of McLendon v. Nicholson, 20 Vet. App. 79 (2006); therefore, VA is not required to provide him with a VA examination in conjunction with his claim.

In light of the foregoing, all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.


Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for a chronic disease, including hearing loss, when it is manifested to a compensable degree within one year of separation from service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

Hearing Loss and Tinnitus

The Veteran is alleging that his current hearing loss and tinnitus are due to exposure to loud noise in the military while working around aircrafts.   

With respect to claims of service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss disability can be service connected.  Id.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
In reviewing the service treatment records there is no evidence that the Veteran complained of hearing loss at any point during service.  However, the results of a June 2010 VA audiogram show that the Veteran currently has a left ear hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  Based on the Veteran's MOS in service as an aircraft maintenance specialist, the Board will concede noise exposure.

In a January 2010 private treatment record the Veteran reported noticing hearing loss after his liver transplant, approximately one year earlier.  He denied tinnitus at this examination.  

The Veteran was afforded a VA examination in June 2010.  The pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
15
20
40
55
RIGHTT
20
15
20
20
35

The Veteran's speech recognition scores on the Maryland CNC Test were 100 percent for the left ear and 100 percent for the right ear.

The examiner noted that the Veteran's hearing was normal when he entered service and at separation.  He noted the Veteran reported his hearing loss began in 2009 and that his tinnitus began in the early 1980s.  He also noted the Veteran did not complain of tinnitus at medical consultations, but other health complaints were noted.  Accordingly, the examiner opined it was less likely than not that hearing loss or tinnitus were related to service.  

There is no competent evidence of record to show that the Veteran's right ear hearing loss disability was measured by an auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz at 40 decibels or greater, or auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz at 26 decibels or greater; or speech recognition scores using the Maryland CNC Test of less than 94 percent.  38 C.F.R. § 3.385.
At no time during the appeal period did the Veteran have a right ear hearing loss disability for VA purposes.  Id.  Without a current diagnosis of a disability, the Board cannot grant service connection.  To prevail on the issue of service connection, a current disability must have existed on or after the date of application for that disability.  See 38 U.S.C.A. § 1131; see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (agreeing that the requirement that a claimant have a current disability before service connection may be awarded is satisfied when a claimant has a disability at the time a VA claim is filed or during the pendency of that claim.).

While the Veteran is certainly capable of observing his own hearing loss and tinnitus, he is not capable of attributing these conditions to his period of active service.  Although lay persons such as the Veteran are competent to provide opinions on some medical issues, see Kahana, supra, diagnosing and determining the etiology of a bilateral hearing loss disability and tinnitus falls outside the realm of common knowledge of a lay person especially when there are potential other causes for hearing loss, such as post-service noise exposure.  See Jandreau, supra.  In this case, the Veteran's assertions that he currently has a bilateral hearing loss disability and tinnitus that are related to service are beyond his competence and are therefore not probative.  

The Veteran filed a claim of service connection in April 2011, but did not reference having hearing loss or tinnitus at that time.  This evidence weighs against his claim that his hearing loss or tinnitus had their onset during service and continue on thereafter.  Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).

Further, the length of time between the Veteran's separation from service in September 1974 and his first complaints of hearing loss or tinnitus, in 2009 and the early 1980s, respectively weigh against the Veteran's claims for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Furthermore, the Veteran does not meet the presumption for a hearing loss disability which manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a).  

Accordingly, the preponderance of the evidence is against the claims for service connection and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Hepatitis C and Liver Transplant

The Veteran contends that his hepatitis C is related to service and a blood transfusion that was performed during surgery in 1974.  He further contends that he had to have a liver transplant as a result of his hepatitis C.  

With regard to the Veteran's claim that his liver transplant was secondary to his hepatitis C, as discussed below the claim for entitlement to service connection for hepatitis C has been denied.  Thus, as a matter of law, the Veteran's claim for service connection for a liver transplant as secondary to hepatitis C must fail.  Insofar as the condition to which the Veteran claims the disability is secondary has not been granted service connection, the claim for secondary service connection must also fail.  See 38 C.F.R. § 3.310.  For this reason, the appellant's claim for secondary service connection must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim based on a lack of legal merit).

The Veteran's claim will be considered on a direct basis to accord him every possible consideration.  For the reasons that follow, the Board concludes that service connection is not warranted on a direct basis either.

The Board has reviewed the Veteran's service treatment records and there is no evidence that he complained of, was diagnosed with, or was treated for hepatitis or liver problems while in service.  The Veteran specifically denied hepatitis or liver problems at his July 1974 separation examination.

The Veteran contends that he had a blood transfusion during surgery in August 1974, when he had a pilonidal cyst removed.  There was an estimated blood loss of 200 milliliters, but there is no reference to blood replacement.  A small area of subdermal bleeding was cauterized.  The Veteran was later admitted due to an infection at the site of the excision.  Again, there is no reference to a blood transfusion at this time.  

Post service private treatment record reveal the Veteran was diagnosed with hepatitis C in 2003 and underwent a liver transplant in August 2008.  

A preponderance of the competent probative evidence weighs against the Veteran's assertions that his hepatitis C and liver transplant are related to service.  The evidence of record includes the Veteran's statements asserting that a blood transfusion in service is the only known risk factor he is aware of that may have caused his hepatitis C.  The Board acknowledges that lay evidence concerning continuity of symptoms, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Furthermore, an absence of evidence of a disorder may not be considered substantive negative evidence.  See Buczynski v. Shinseki, 24 Vet. App. 221 (2011).  The exception is 'where the silence in regard to a condition can be taken as proof that a doctor did not observe the symptom' or if the fact would have normally been recorded.  See Kahana, supra; see also Buczynski, supra.

The Board finds credible the Veteran's report that he has been diagnosed with hepatitis C and had a subsequent liver transplant.  The Board also finds credible the Veteran's statement that he underwent surgery in service, as this has been confirmed by service treatment records.  

As noted above, the Board cannot make a determination that the lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, supra; Kahana, supra; Buczynski, supra.  However, the Board can weigh the Veteran's service treatment records against the Veteran's contentions that his hepatitis and liver transplant are related to service.  There are no complaints in service of liver problems or a diagnosis of hepatitis C.  The surgical records from July 1974 also indicate that while the Veteran lost blood, no transfusion was performed.  Unfortunately, this evidence weighs against the Veteran's contentions that his arthritis is related to service.

While the Veteran is competent to report his diagnoses, he is not capable of attributing these conditions to his period of active service.  Although lay persons such as the Veteran are competent to provide opinions on some medical issues, diagnosing and determining the etiology of hepatitis and a subsequent liver transplant falls outside the realm of common knowledge of a lay person especially when there are multiple risk factors for acquiring hepatitis C.  See Kahana, supra; see also Jandreau, supra.  In this case, the Veteran's assertions are beyond his competence and are therefore not probative.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  

Diabetes

The law provides that there are certain diseases, to include diabetes mellitus, type II, that are associated with exposure to 'herbicide agents' during active military, naval, or air service, and are thus presumed to have been incurred in or aggravated during active military service if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116(a) (West 2002); 38 C.F.R. § 3.309(e) (2013).  A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii).

The evidence of record shows that the Veteran has been diagnosed with diabetes mellitus.  It is the Veteran's contention that this is related to presumed herbicide exposure in Vietnam.  Specifically, the Veteran has asserted that he was assigned to a TDY (temporary duty assignment) that brought him briefly to the Bien Hoa Air Force Base in Vietnam.

The Veteran's official military records do not document the events as described by the Veteran.  Copies of certain service personnel records do, however, support the Veteran's statement that he was assigned to a TDY.  A July 1974 record noted the Veteran had just returned from a TDY where he "supported the 603rd MASSQ during an ALCE."  

The RO performed research which ultimately confirmed that the 603rd Military Airlift Support Squadron (MASS) was stationed in Kadena Air Base in Okinawa.  The RO did not confirm any of the missions performed by this Squadron.  The RO also attempted to locate flight manifests or travel vouchers for the Veteran, although for the time period of September to November 1973, from the Air Mobility Command Headquarters.  The April 2010 response indicated that all manifests and travel vouchers had been destroyed in accordance with Air Force Records Disposition Schedule.  

The Board finds no reason to doubt the credibility of the lay testimony provided in support of the Veteran's claim.  The associated service personnel records also confirm that the Veteran was assigned to a TDY.  The Veteran's statement that he flew from Yokota Air Base to Kadena Air Base to Bien Hoa Air Force Base in Vietnam is substantiated by the personnel records showing he was stationed at Yokota Air Base and the 603rd Squadron was based out of Kadena Air Base.  

Thus, although the Veteran's service in Vietnam has not been confirmed by official military records, the Board accepts the lay statements as credible and, resolving reasonable doubt in favor of the Veteran, finds that the Veteran is entitled to the presumption of herbicide exposure based on service in Vietnam during the requisite time period.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra; 38 C.F.R. § 3.102 (2013).  Therefore, the Board concludes that the Veteran's diabetes mellitus is presumed to have been incurred in service.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  As such, the Veteran's claim of entitlement to service connection is granted. 
ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for hepatitis C is denied.

Entitlement to service connection for a liver transplant is denied.  

Entitlement to service connection for diabetes is granted.  


REMAND

The Veteran has now been granted service connection for diabetes.  He has been diagnosed with hypertension and should be afforded a VA examination to determine the etiology of this hypertension.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of his hypertension.  The entire claims file (i.e. any medical records contained in Virtual VA, CAPRI, and AMIE), to include this REMAND, must be reviewed by the examiner in conjunction with the opinion.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.  

After reviewing the record, the examiner should offer the following opinions: 

a) Whether it is at least as likely as not that the Veteran's hypertension is related to his service-connected diabetes.  

b) Whether it is at least as likely as not that the Veteran's hypertension was aggravated by his service-connected diabetes.  

The examiner should provide a complete explanation for any opinion provided.  A detailed explanation must be provided for all opinions.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why this is so.

2.  After the above has been completed, the AOJ must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

3.  After undertaking any additional development deemed necessary, readjudicate the remaining issue on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case must then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


